Citation Nr: 0927122	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had over 20 years service ending in October 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2007, a statement of the 
case was issued in March 2008, and a substantive appeal was 
received in March 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected adenocarcinoma of the 
prostate, status post prostatectomy, bilateral hearing loss, 
residuals of bilateral stapedectomy, and impotency, do not 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in September 
2007.  The letter predated an initial October 2007 rating 
decision and subsequent November 2007 rating decision.  See 
id.  The VCAA letter notified the Veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The letter also informed the Veteran of the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
September 2007 VCAA letter has clearly advised the Veteran of 
the evidence necessary to substantiate his claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

While the Veteran has not received a letter in compliance 
with Vazquez-Flores, the Board has determined that any notice 
error did not affect the essential fairness of the 
adjudication because the September 2007 VCAA notice fully 
informed the Veteran that he may submit medical evidence as 
well as lay observations and employer statements in support 
of his claim.  Likewise, the main theme of a TDIU claim is 
the impact on employment and daily life, which was addressed 
in the September 2007 VCAA letter.  Moreover, at a September 
2007 VA examination, the Veteran specifically addressed how 
his service-connected disabilities have affected his 
employment and daily activities.  He has submitted a lay 
statement addressing such affect, and a lay statement has 
also been received from a friend.  This demonstrates that the 
Veteran had actual knowledge of the requirements for an 
increased rating.  Further, the Veteran is represented by a 
national service organization, which would have actual 
knowledge of the information necessary to substantiate the 
Veteran's claim.  It is appropriate to assume that the 
Veteran's representative included information concerning the 
elements of the claim in its guidance to the Veteran.  A 
notice defect can be cured by actual knowledge on the part of 
the claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Moreover, the VCAA notice provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a report of VA examination performed in 
September 2007.  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose 4 Vet. App. at 363. 

Service connection is in effect for adenocarcinoma of the 
prostate, status post prostatectomy, rated 60 percent 
disabling, effective September 2000; bilateral hearing loss, 
rated 20 percent disabling, effective September 2000; 
residuals of bilateral stapedectomy, rated 10 percent 
disabling, effective August 1972; and, impotency, rated 
noncompensably disabling, effective September 2000.  The 
combined rating is 70 percent.  Thus, the Veteran's service-
connected disabilities do meet the percentage requirements of 
38 C.F.R. § 4.16(a).  The issue remains, however, whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.

In August 2007, the Veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  He indicated that he last worked full time 
in August 1989 for Katy Railroad, and that his disability 
affected his full time employment in December 1999.  The 
Veteran stated that He reported an eighth grade education.  
He stated that his prostate condition and hearing loss 
prevented him from working.  He stated that he continually 
changes absorbent pads and his hearing loss would be a danger 
to himself as well as others in a working environment.  Other 
evidence in the Veteran's claims file refers to past 
employment as a mechanic and in farming.

In September 2007, the Veteran underwent a VA examination.  
The examiner incorporated the findings of a May 2007 VA 
examination pertaining to his service-connected 
prostatectomy.  The Veteran reported that he last worked in 
1990.  He worked as a carman for MK&T Railroad.  He left work 
there in 1990 when he reached retirement age.  He reported 
his limiting factor in being able to work at the present time 
is his lung problems.  Chronic obstructive pulmonary disease 
(COPD) has been diagnosed.  He is also limited by urinary 
incontinence, he has some leakage, and he wears three or four 
pads per day.  He has more leakage when he does exertional 
activities such as lifting objects.  Prostate cancer was 
diagnosed in 1999.  He underwent a prostatectomy but did not 
require chemotherapy or radiation.  Since then, he has been 
followed with a PSA, which has been within normal limits, as 
far as the Veteran knew, and he has had no recurrence of his 
cancer.  He complained of poor energy level, no specific 
weakness, no anorexia, and his weight has been stable.  He 
does have urinary frequency and he gets up three times a 
night to urinate and he goes a little more often than every 
one hour during the day.  He has no hesitancy, no decreased 
stream, and no dysuria.  He does suffer from incontinence and 
he has to wear a pad, which he changes up to 5 times a day.  
He reported the more active he is, the more he will have a 
problem with incontinence.  He had a penile implant placed 
after his prostatectomy.  It was replaced after the first one 
caused a hernia, but he has had no other surgeries on his 
urinary tract.  He has had no urinary tract infections, no 
kidney stones, and no kidney failure.  He was recently 
started on Flomax of an unknown dose, which he takes at 
bedtime, but it does not seem to help his incontinence.  He 
reports he had erectile dysfunction ever since his 
prostatectomy.  The penile implant did not really work and he 
has been unable to have sexual intercourse.  His COPD was 
diagnosed six or seven years prior.  He uses a Combivent 
Inhaler.  He also has a nebulizer which he uses as needed and 
also has home oxygen which he uses as needed.  He reports 
that he needs oxygen with minimal activity.  He uses a 
scooter to get around.  He quit smoking twenty years prior 
and used to smoke one pack per day prior to that time.  He 
has a history of coronary artery disease.  He had a 
myocardial infection in the 1990's.  He had angioplasty 
immediately after his myocardial infarction and has not had 
any cardiac problems since that time.  He has a history of 
hypertension which is controlled on medication.  He takes 
Tiazac and another medication.  He also had ear surgery many 
years ago.  

On physical examination, he was able to follow conversation 
in normal tone of voice without difficulty, wearing hearing 
aids.  The abdomen was protuberant, limiting evaluation of 
hepatospelnomegaly.  There was no mass or bruit.  Bowel 
sounds were normal.  Neurological examination showed that the 
Veteran has a bilateral hand tremor, more noticeable at rest.  

The examiner diagnosed prostate cancer, status post 
prostatectomy, with incontinence; hearing loss; erectile 
dysfunction; COPD, not related to service; coronary artery 
disease, not related to service; and, hypertension, not 
related to service.  The examiner stated that the Veteran had 
not worked since he retired for non-medical reasons in 1990.  
The examiner further stated that the Veteran was not 
unemployable by virtue of his service-connected prostate 
cancer, hearing loss, or erectile dysfunction.  Instead, the 
examiner stated that the Veteran was unemployable at the 
present time due to the effects of his chronic obstructive 
pulmonary disease and other non-service connected conditions.

In November 2007, the Veteran submitted a statement in 
support of his claim.  He stated that since his prostate 
operation he has been unable to physically work in the field 
that he was qualified while working on the railroad.  He 
stated that after years of working for the railroad, he does 
not believe that they would hire anyone with a hearing 
disability because of the danger to himself and others.  His 
work with the railroad required lifting which his physician 
does not want him to do due to his hernia after the initial 
prostatectomy.  He also stated that the lifting would cause 
him to urinate in his clothes, and the pads are insufficient 
to catch the urine when he lifts or coughs.

In November 2007, M.S. submitted a statement on behalf of the 
Veteran.  She identified herself as a friend of the Veteran 
for eight years.  She stated that she had witnessed the 
Veteran urinating in his clothes when he coughs or lifts 
anything around the house.  He also has problems 
communicating with others due to his hearing problems.  She 
stated her opinion that the Veteran has been unable to work 
since his 1999 prostatectomy.  

In addition to reviewing the evidence summarized above, the 
Board has also reviewed the entirety of the Veteran's VA 
outpatient and private treatment records.   Per the September 
2007 VA examination, the Veteran last worked in 1990, which 
is prior to the time service connection was established for 
adenocarcinoma of the prostate, status post prostatectomy, 
bilateral hearing loss, and impotency.  As detailed, the 
Veteran underwent a prostatectomy in 1999, and service 
connection was established for such disabilities effective 
September 2000.  While it is clear that the Veteran has 
suffered residual disability as a result of his service-
connected disabilities (as evidenced by his 70% combined 
service connection rating), the probative evidence is against 
a finding that he is unemployable solely due to his service-
connected disabilities.  

As detailed hereinabove, he stopped working in 1990 for non-
medical reasons.  As detailed, the September 2007 VA examiner 
diagnosed prostate cancer, status post prostatectomy, hearing 
loss, erectile dysfunction, COPD, coronary artery disease, 
and hypertension.  The examiner opined that the Veteran was 
not unemployable due to his service-connected prostate 
cancer, hearing loss or erectile dysfunction, but that he was 
unemployable due to the effects of his COPD and other non-
service connected conditions.  As detailed by the examiner, 
the main symptomatology resulting from his prostatectomy is 
incontinence, and that he wears pads which he has to change 
several times per day.  His incontinence is worse with more 
activity.  But with regard to his COPD, it required that he 
use a scooter to get around, and he uses a Combivent Inhaler, 
nebulizer, and oxygen.  He specifically stated that he needed 
oxygen with minimal activity.  While the Veteran has claimed 
that his hearing loss would have an effect on employment, the 
examiner specifically determined that the Veteran is able to 
follow conversation in normal tone of voice without 
difficulty while wearing hearing aids.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's service-connected disabilities alone are of 
such severity as to preclude substantially gainful 
employment.  In this case, the VA examiner specifically 
considered the symptomatology associated with his 
prostatectomy and hearing loss, and determined that such 
disabilities did not preclude employment.  As indicated by 
the September 2007 examiner, his unemployment was due to his 
nonservice-connected COPD.  The Veteran asserts in his 
substantive appeal that the Board has dismissed his 
statements and those of M.S.  in favor of an examiner who saw 
the Veteran for only a short time.  The Board acknowledges 
the Veteran's statements as well as the statement from M.S. 
The Board does not doubt the Veteran's sincerity nor does it 
doubt the sincerity of M.S. in offering her opinion as a 
friend of the Veteran.  However, the Board believes the 
medical evidence to be more objective and more probative on 
the question of whether the service-connected disabilities 
alone preclude employment.  To the extent this may entail a 
medical determination, neither the Veteran nor M.S. are shown 
to be medically competent to offer such opinion.  To the 
extent that the question is not medical, the lay observations 
of the Veteran and M.S. have been considered, but the overall 
evidence is simply against a finding that the service-
connected disabilities alone preclude employment consistent 
with his education and work experience.  Although the 
Veteran's case has been advanced on the Board's docket due to 
advanced age, the Board again stresses to the Veteran that it 
may not consider his age when determining if his service-
connected disabilities preclude employment. 

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities alone render him unemployable.  The 
evidence in not in a state of equipoise on that question.  As 
such, the Veteran's claim for a TDIU is denied


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


